LUMBARD, Circuit Judge,
concurring:
Justice O’Brien of the New York Supreme Court granted a mistrial at the second tri^l of Basheer Hameed and Abdul Majid,-'two black Muslims, for the murder of a white police officer in Queens County on April 16, 1981. The defendants were originally tried, in August 1982, on an indictment charging them with murdering one police officer and attempting to murder another. The jury convicted the defend*163ants of attempted murder but they failed to agree on the murder charge.
At the second trial, held in the summer of 1983, the jury had already deliberated for seven days and had twice reported their inability to reach a verdict when Justice O’Brien declared the mistrial. Also on the seventh day of deliberations, one of the jurors was found to be suffering emotional problems. Justice O’Brien declined to replace the troubled juror with one of the alternate jurors who was still available, as he might have done under New York Crim.Prac.Law § 270.35. Instead, believing that the jury would remain deadlocked regardless of a substitution, he ordered a mistrial.
In an attempt to avoid a third trial on the murder charge, Hameed and Majid then sought the aid of the Eastern District Court by petitioning for habeas corpus, claiming that the state court’s grant of a mistrial violated the constitutional prohibition against double jeopardy. Judge Platt denied the petition because he found that the declaration of a mistrial was a proper exercise of discretion. I agree.
There was every good reason to grant a mistrial on the seventh day of disagreement. The fact that one of the jurors was in a highly emotional state simply underscored the fact that their further consideration of the case would have been futile; it was an additional reason to declare a mistrial.
Consequently, I see no reason for this court to consider whether an alternate jur- or should or might have been substituted pursuant to New York law. I see much less reason for any of us to state his own ideas on what is thought to be the “national consensus of bench and bar” about the use of alternate jurors after the jury has commenced deliberating. In this day, with longer and more expensive trials in multidefendant cases, fair expedients to avoid the necessity of retrying such cases should be used. I think there is much to be said for the use of alternate jurors at any time they may be needed prior to agreement upon a verdict.